 Case 2:20-cv-13293-DML-RSW ECF No. 6, PageID.89 Filed 12/17/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                    Case Number 20-13293
v.                                                           Honorable David M. Lawson

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE, AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,

               Defendant.
                                              /

                            ORDER STRIKING IMPROPER FILING

        On December 14, 2020, the government filed a joint motion for entry of a consent decree,

which included a proposed order that the parties evidently wanted the Court to sign and enter. The

filing of the proposed order was improper because such orders never should be filed by counsel on

the electronic docket. E.D. Mich. LR 7.1 cmt. (citing Elec. Filing Pols. & Procs. R 11(a)).

Proposed orders should be submitted to the Court through the CM/ECF Utilities function.

        The Court also notes that no brief was submitted in support of the motion, as required by

the local rules of this district. E.D. Mich. LR 7.1(d)(1)(A) (“Unless the court permits otherwise,

each motion and response to a motion must be accompanied by a single brief.”). The government

represents that the motion is unopposed, but even so the Court expects counsel for all parties to be

knowledgeable and compliant with rudimentary aspects of the applicable civil rules, including the

local rules.

        Accordingly, it is ORDERED that the government’s proposed consent order (ECF No. 3-
 Case 2:20-cv-13293-DML-RSW ECF No. 6, PageID.90 Filed 12/17/20 Page 2 of 2




1) is STRICKEN.

                                              s/David M. Lawson
                                              DAVID M. LAWSON
                                              United States District Judge

Dated: December 17, 2020




                                    -2-
